         Case 3:20-cr-03100-JLS Document 22 Filed 11/02/20 PageID.58 Page 1 of 1
                                                                                   FILED
                              UNITED STATES DISTRICT COUR                            NOV - 2 2020
                            SOUTHERN DISTRICT OF CALIFORN
                                                                                CLERK US DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                       DEPUTY
 UNITED STATES OF AMERICA,                                                   BY
                                                        Case No. 3 :20-cr-03100-JLS-2

                                       Plaintiff,
                      vs.
                                                        JUDGMENT OF DISMISSAL
Damian Clowdus,

                                    Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

•     of the offense( s) as charged in the Indictment/Information:




Dated:   11/2/2020
                                                ~1~ United States Magistrate Judge
